DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [00001] incorrectly claims this application as a continuation of 15/413,024 instead of as a divisional as stated in the Application Data Sheet submitted on 01/16/2020.  
Paragraph [00001] states that 15/413,024 is pending but has since been allowed.  
Paragraph [00035] line 5 incorrectly lists element 18 as the ablation electrode assembly.
Paragraph [00036] lines 4 and 9 repeat the phrase “poor thermally.”
Appropriate correction is required.

Claim Objections
Claim 42 is objected to as being an improper listing of a Markush grouping. The claim should read “the electrically conductive distal member is fabricated from a material selected from the group consisting of platinum, gold, iridium, stainless steel, palladium, or mixtures thereof.” See MPEP § 2117 and 2173.05(h). 
Claim 44 should read: “the first or
Claim 45 should read – “the outlet such that the pathway and outlet are not positioned…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Par. [00036], “Additionally, the passageway(s) 24 and outlet(s) 22 defined by the proximal member 18 may also be separated longitudinally from the end 46 of the distal member 18 thereby providing the benefit of insulating the passageway(s).” The claim states that “the passageway and outlet are not positioned longitudinally” which contradicts the specification as written and is thus not properly enabling. For the purpose of examination, the examiner will interpret the claim limitations as “pathway and outlet” as separate.
Claims 34-36 and 41-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 34 recites an “irrigation ablation electrode assembly” in line 2, but then mentions an “ablation electrode assembly” on lines 4 and 8, an “irrigated electrode assembly” on line 5, an “ablation electrode” on lines 9 and 12. It is indefinite to one of ordinary skill in the art since there are no clear metes and bounds of the invention in the claim to determine if they are the same or different components. For the purpose of examination, this will be interpreted as an irrigated ablation electrode assembly. Claims 35-36 and 42-49 are dependent on claim 34 and are thus also rejected. 
Claim 50 recites an “irrigation ablation electrode assembly” in line 2, but then mentions an “ablation electrode assembly” on lines 3, 7, 8, and 11, and an “irrigated electrode assembly” on line 4. It is indefinite to one of ordinary skill in the art since there are no clear metes and bounds of the invention in the claim to determine if they are the same or different components. For the purpose of examination, this will be interpreted as an irrigated ablation electrode assembly. Claim 51 is dependent on claim 50 and is also thus rejected.
Claims 43 and 45-49 recite the limitation “pathway” when the base claim mentions an “irrigation pathway.” It is indefinite to one of ordinary skill in the art since there are no clear metes and bounds of the invention in the claim to determine if they are the same or different components. For the purpose of examination, this will be interpreted as an irrigation pathway.
The term "poor" in claims 34-35 and 50 is a relative term which renders the claim indefinite.  The term "poor" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the “thermally conductive material” is rendered indefinite by the use of the term “poor.” Claims 36 and 41-49 are dependent on claim .
Furthermore, claims 34 and 50 both recite the phrase “accurately measure” which is considered a relative term as what is considered an “accurate” level is not provided in the specification. Claims 35-36 and 41-49 are dependent on claim 34 and are thus also rejected. Claim 51 is dependent on claim 51 and is also thus rejected.
Claim 45 is indefinite due to the phrase “providing the pathway and the outlet such that the pathway outlet are not positioned longitudinally between the first and second ends.” Claims need to be positively recited in order to properly define what the invention includes and how the components relate, not by what the invention does not include. See MPEP § 2173.05(i). 
The term "substantially" in claim 47 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the term “perpendicular” is an absolute definition, whereas the term “substantially” is indefinite and allows for a variety of angles. These contradict one another in the claim and renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 34, 36, 41-43, and 47-51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chia et al 1999 (US 5,913,856).
Regarding claim 34, Chia et al. discloses a method for improved measurement and control of a temperature (temperature sensing and control mechanism, Col. 4 lines 6-9)
of an irrigated ablation electrode assembly or a target site (ablation catheter with even fluid irrigation at a tissue contact site, Col. 2 lines 64-67 – Col. 3 lines 1-3)
and minimization of coagulation and excess tissue damage at and around the target site comprising the steps of: (these are understood results of temperature control using fluid irrigation, Col. 3 lines 1-3)
providing an ablation electrode assembly (ablation catheter with electrodes as seen in Figure 1)
having at least one temperature sensor disposed within a distal member of the irrigated electrode assembly (distal tip section 6 containing temperature sensor 13 and electrodes 15 and 16 as seen in Figure 3),
and having a proximal member separate from the distal member (catheter shaft 1 as seen in Figure 1);
providing an irrigation pathway within the proximal member for delivery of a fluid to an external portion of the ablation electrode assembly and the target site, (fluid infusion mechanism 10 is part of catheter shaft 1 as seen in Figure 1 and delivers fluid to distal tip section)
to minimize excess tissue damage during operation of the ablation electrode; (Col. 6 lines 22-31)
providing a poor thermally conductive material between the irrigation pathway and the distal member (Col. 5 lines 30-40; catheter shaft 21 of distal tip section 6 constructed of a plastic material surrounding the connecting passage 17 for fluid flow, see Figure 3, plastic material labeled by the examiner below)

    PNG
    media_image1.png
    500
    846
    media_image1.png
    Greyscale

to accurately measure the temperature of the distal member during operation of the ablation electrode and during delivery of the fluid to the target site (Col. 6 lines 22-31).
Regarding claim 36, Chia et al. discloses the method of claim 34 further comprising the step of providing a thermally conductive material between the at least one temperature sensor and the distal member
Regarding claim 41, Chia et al. discloses the method of claim 34 wherein providing an ablation electrode assembly comprises providing an electrically conductive distal member having a first end and a second end (distal tip section 6 consists of a tip electrode 15 in Figure 3 which is formed of a conducting material and inherently two ends).
Regarding claim 42, Chia et al. discloses the method of claim 41 wherein the electrically conductive distal member is fabricated from a material selected from the group comprising platinum, gold, iridium, stainless steel, palladium and mixtures thereof (Col. 4 lines 17-20).
Regarding claim 43, Chia et al. discloses the method of claim 41 wherein providing the irrigation pathway comprises providing the pathway such that the pathway extends radially from a central axis of the irrigated ablation electrode assembly toward an outer portion of the proximal member to an outlet (fluid passage allows for flow through band electrode 16 in Figure 3).
Regarding claim 44, Chia et al. discloses the method of claim 43 (demonstrated previously),
further comprising disposing the distal member and the proximal member such that one of the first end and the second end of the distal member is configured to receive only a portion of the proximal member such that the portion of the proximal member is disposed internally relative to the distal member (labeled below in Figure 2; distal tip 11 is located internally to catheter shaft 21 where arrows are pointing to the outer potions of catheter shaft 21 creating the internal positioning of the distal end 11).

    PNG
    media_image2.png
    654
    1151
    media_image2.png
    Greyscale

Regarding claim 45, Chia et al. discloses the method of claim 44 (demonstrated previously),
wherein providing the irrigation pathway comprises providing the pathway and the outlet such that the pathway outlet are not positioned longitudinally between the first and second ends of the distal member (fluid infusion mechanism 10 carries fluid to distal tip member 6 which allows for non-longitudinal flow through the permeable surface 19 of the distal tip electrode 15, Figures 1 and 3). 
Regarding claim 46, Chia et al. discloses the method of claim 44 (demonstrated previously),
wherein providing the irrigation pathway comprises separating the pathway and the outlet longitudinally from the distal member and the at least one temperature sensor (fluid infusion mechanism 10 and outlet of valve 8 are separate from distal tip member 6 and therefore temperature sensor 13 within distal tip member 6, Figure 3).
Regarding claim 47, Chia et al. discloses the method of claim 34 wherein providing the irrigation pathway comprises providing the pathway such that the pathway extends at an angle substantially perpendicular to a horizontal axis of the proximal member (fluid passage allows for perpendicular flow through band electrode 16 in Figure 3).
Regarding claim 48, Chia et al. discloses the method of claim 34 wherein providing the irrigation pathway comprises providing the pathway such that the pathway extends axially towards the distal member at an angle substantially less than perpendicular to a horizontal axis of the proximal member (fluid passage allows for non-perpendicular flow through porous tip electrode 16 in Figure 3).
Regarding claim 49, Chia et al. discloses the method of claim 48 wherein providing the irrigation pathway comprises providing the pathway so as to extend axially towards the distal member at an angle between approximately 20 and approximately 70 degrees from an angle perpendicular to the horizontal axis of the proximal member (fluid passage allows for flow at an angle through porous tip electrode 16 in Figure 3).
Regarding claim 50, Chia et al. discloses a method for improved measurement and control of a temperature of an irrigated ablation electrode assembly, the method comprising: (temperature sensing and control mechanism, Col. 4 lines 6-15 in coordination with ablation catheter and fluid irrigation system of Figure 1)
providing an ablation electrode assembly having at least one temperature sensor disposed within a first member of the irrigated electrode assembly (ablation catheter with electrodes, temperature sensor, and fluid infusion and irrigation means as seen in Figure 1)
and having a second member separate from the first member (catheter shaft 1);
providing an irrigation pathway within the second member for delivery of a fluid to an external portion of the ablation electrode assembly and a target site during operation of the ablation electrode assembly (fluid infusion mechanism 10 within catheter shaft 1 seen in Figure 1 in which fluid delivered to distal tip section, Col. 5 lines 10-11);
providing a poor thermally conductive material between the irrigation pathway and the first member (catheter shaft 21 of distal tip section 6 comprised of plastic material surrounding the connecting passage 17 for fluid flow as seen in Figure 3)
to accurately measure the temperature of the first member during operation of the ablation electrode assembly and during delivery of the fluid (Col. 6 lines 10-21).
Regarding claim 51, Chia et al. discloses the method of claim 50 wherein the first member comprises a distal member and the second member comprises a proximal member (distal tip 6 has distal tip electrode 15 and catheter shaft 1 has proximal end 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chia et al 1999 (US 5,913,856) as applied to claim 34 and 43, respectively, in view of Stewart et al 2005 (US 6,926,669).
Regarding claim 35, Chia et al. discloses the method of claim 34 (demonstrated previously) but is silent to the inclusion of a second poor thermally conductive material. Stewart et al. discloses further comprising the step of providing a second poor thermally conductive material disposed between the irrigation pathway and the distal member (proximal insulator 80 and distal insulator 84 are separate from fluid conduit lumen 58 seen in Figure 8). It would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify Chia et al. of an ablation catheter system to include Stewart et al. of at least a second insulator in order to maintain position of the catheter during the ablation process, which allows for higher sensitivity and degree of precision of control of the catheter’s distal end against potential motion of tissue causing displacement (Col. 16 lines 31-46).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-36 and 41-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of prior U.S. Patent No. 7,857,810.  Although the claims at 

Claims of 16/678,475
Claims of US Pat. No. 7,857,810
34. A method for improved measurement and control of a temperature of an irrigated ablation electrode assembly or a target site and minimization of coagulation and excess tissue damage at and around the target site comprising the steps of: providing an ablation electrode assembly having at least one temperature sensor disposed within a distal member of the irrigated electrode assembly and having a proximal member separate from the distal member; providing an irrigation pathway within the proximal member for delivery of a fluid to an external portion of the ablation electrode assembly and the target site to minimize 
 a proximal member having at least one passageway for a fluid, the passageway extending radially from a central axis of the irrigated ablation electrode assembly toward an outer portion of the proximal member to an outlet; and an electrically conductive distal member having a first end and a second end and having at least one temperature sensor located within the distal member, wherein one of the first end and the second end of the distal member is configured to receive only a portion of the proximal member such that the portion of the proximal member is disposed 

8. The ablation electrode assembly of claim 1 further comprising a second poor thermally conductive material disposed between the proximal member and the distal member.
36. The method of claim 34 further comprising the step of providing a thermally conductive material between the at least one temperature sensor and the distal member.
See in claim 1 above

See in claim 1 above
42. The method of claim 41 wherein the electrically conductive distal member is fabricated from a material selected from the group comprising platinum, gold, iridium, stainless steel, palladium and mixtures thereof.  
7. The ablation electrode assembly of claim 1 wherein the electrically conductive distal member is fabricated from a material selected from the group consisting of platinum, gold, iridium, stainless steel, palladium and mixtures thereof.
43. The method of claim 41 wherein providing the irrigation pathway comprises providing the pathway such that the pathway extends radially from a central axis of the irrigated ablation electrode assembly toward an outer portion of the proximal member to an outlet.  
See in claim 1 above
44. The method of claim 43 further comprising disposing the distal member and the proximal member such that one of the first end and the second end of the 

45. The method of claim 44 wherein providing the irrigation pathway comprises providing the pathway and the outlet such that the pathway outlet are not positioned longitudinally between the first and second ends of the distal member.  
See in claim 1 above
46. The method of claim 44 wherein providing the irrigation pathway comprises separating the pathway and the outlet longitudinally from the distal member and the at least one temperature sensor.  
See in claim 1 above
47. The method of claim 34 wherein providing the irrigation pathway comprises providing the pathway such that the pathway extends at an angle substantially perpendicular to a horizontal axis of the proximal member.  
4. The irrigated ablation electrode assembly of claim 1 wherein the at least one passageway extends at an angle substantially perpendicular to a horizontal axis of the proximal member.

5. The irrigated ablation electrode assembly of claim 1 wherein the at least one passageway extends axially towards the distal member at an angle substantially less than perpendicular to a horizontal axis of the proximal member.
49. The method of claim 48 wherein providing the irrigation pathway comprises providing the pathway so as to extend axially towards the distal member at an angle between approximately 20 and approximately 70 degrees from an angle perpendicular to the horizontal axis of the proximal member.  
6. The irrigated ablation electrode assembly of claim 5 wherein the at least one passageway extends axially towards the distal member at an angle between approximately 20 and approximately 70 degrees from an angle perpendicular to the horizontal axis of the proximal member.
50. A method for improved measurement and control of a temperature of an irrigated ablation electrode assembly, the method comprising: providing an ablation electrode assembly having at least one temperature sensor disposed within a first member of the irrigated electrode assembly and having 


See in claim 13 above


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 8,128,621 is also closely a double patenting.
Stewart et al. 2005 (US 6,926,669) further depicts ball-tip 57 of the distal end fits into an internal bore 95 to fix the distal and proximal members in place as seen in Figure 9.
Lorentzen et al. 1999 (US 5951546 A) discloses an electrosurgical tissue ablation instrument with distal and proximal ends and a cooling fluid passage.
Olsen et al. 1999 (WO 9926546 A1) discloses an ablation electrode with a disposable, snap-fit housing at the distal tip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571)270-5528.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/NANCY K SLOAN/Examiner, Art Unit 4184                                                                                                                                                                                                        
/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866